Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. This action is responsive to the application filed November 24, 2021.  Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 1, 8 and 15, the claims recite “publish content availability” however, it is unclear if the publishing is performed by the publisher or by the client machines.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-15 areare rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Tabbara et al. United States Patent Application Publication No.  2011/0246652.

As per claim 1, Tabarra teaches an apparatus for managing content delivery within a community internet drive, the community internet drive comprising a plurality of client machines each having a local storage device partitioned into a private portion and a shared portion, wherein each shared portion is included in the community internet drive and each private portion is excluded from the community internet drive, the apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to [contributed storage and private storage (pp 0018); content stored on storage device (pp 0019-0020)]:
track each content of a plurality of content uploaded to the community internet drive and any of one or more duplicate copies of each content of the plurality of content, wherein the tracking comprises one or more of metadata comparisons, direct file inspection, direct data inspection, hash comparisons, tracking associations generated from past successful copy events [track location of data objects and route storage requests and maintain routing tables (pp 0027); information about data object (pp 0069) determine where data object is stored (pp 0071)];
publish content availability in response to receiving publication notice from one or more publishers associated with one or more client machines within the community drive [super nodes help manage nodes and maintain routing tables (pp 0027); display location of data objects (pp 0074)]; and
service requests for content delivery of the plurality of content from one or more client machines within the community internet drive [retrieve select data object (pp 0075-0076)].  

As per claim 2, Tabbara teaches the apparatus of claim 1, wherein the apparatus is further configured to, in response to receiving publication notice for a particular content from one or more client machines within the community internet drive, determining to duplicate the particular content [determine where to store data object (pp 0055-0058, 0060, 0071)];
determining a number of client machines within the community internet drive to which a duplicate copy of the particular content should be transferred in preparation for future access [super node takes into account factors when determining where to store (pp 0071)];
determining one or more participating client machines within the community internet drive, in accordance with the number of client machines, to which a duplicate copy of the particular content should be transferred [identify set of storage nodes (pp 0072)]; and
transmitting instructions to each of the one or more client machines to request transfer of a duplicate copy of the particular content to the one or more client machines [data object sent to identified storage nodes (pp 0073)].  

As per claim 3, Tabbara teaches the apparatus of claim 2, wherein the duplicate copy of the particular content is not readable within a shared portion of the one or more client machines by the one or more client machines [malicious or unavailable storage node (pp 0077)].  

As per claim 4, Tabbara teaches the apparatus of claim 2, wherein the apparatus is further caused to, in response to receiving, from a first client machine of the plurality of client machines, a request for access to a first content published by a second publisher to a shared portion of a second client machine within the community internet drive, upon determining that a first user associated with the first client machine is permitted to access the first content published by the second publisher, determine one or more of the other client machines having stored thereon a duplicate of the first content that the first client machine is permitted to access; and enable the first content or a duplicate copy of the first content to be transferred to the first client machine from one or more selected client machines of the determined one or more of the other client machines for delivery that the first client machine is permitted to access [request for data object (pp 0075); access rights of data identified (pp 0069); data object is retrieved (pp 0076-0077)].  

As per claim 5, Tabbara teaches the apparatus of claim 2, wherein one or more of determining the number of client machines and determining the one or more participating client machines is based in part on one or more of publisher participation, publisher service upgrades, publisher in-group, rarity of data, freshness of data, data size, and any privacy limitations expressed by a publisher [load of storage node (pp 0071, 0075); access rights (pp 0069)].  

As per claim 6, Tabbara teaches the apparatus of claim 2, wherein a service level is used to exclude client machines from receiving transfer of duplicate copies of content based on financial consideration or subscription by those client machines [reassess role of storage node based on low activity or network load (pp 058)].  

As per claim 7, Tabbara teaches the apparatus of claim 2, wherein the particular content is duplicated in order to cache or back-up the particular content [provide service level guarantee in regards to availability of content – redundancy offered as a result of the shared community drive (pp 0077, 0084)].  

Claims 8-20 are rejected, mutatis mutandis, under the same rationale as claims 1-7 as they do not further limit or define over the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is noted in PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UZMA ALAM whose telephone number is (571)272-3995. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/UZMA ALAM/Primary Examiner, Art Unit 2457